In the Supreme Court of Georgia



                                     Decided: November 2, 2021


          S21A1152. GARCIA-MARTINEZ v. THE STATE.


      BOGGS, Presiding Justice.

      Miguel Angel Garcia-Martinez was convicted of malice murder,

four counts of aggravated assault, and four counts of possession of a

firearm during the commission of a felony in connection with the

2018 shooting death of his friend and former roommate, Daniel

Antonio-Lopez, and the aggravated assaults of Antonio-Lopez, Juan

Carlos Mondragon, Saul Roman-Pintado, and Francisco Lopez.1


      1 The murder occurred on January 6, 2018. On April 6, 2018, a Newton
County grand jury indicted Garcia-Martinez for malice murder, felony murder,
four counts of aggravated assault, and four counts of possession of a firearm
during the commission of a felony. Garcia-Martinez was tried before a jury
from January 13 to 17, 2020, and was found guilty on all counts. On February
4, 2020, Garcia-Martinez was sentenced to serve life in prison for murder; 20
years in prison consecutive to the life sentence for the first aggravated assault
count; 20 years on each of the remaining aggravated assault counts concurrent
with the first aggravated assault count; and consecutive five-year terms for
each of the four firearm possession counts. On February 28, 2020, Garcia-
Martinez’s trial counsel filed a timely motion for new trial, which she amended
The trial court denied Garcia-Martinez’s motion for new trial, and

he appeals, asserting as his sole enumeration of error the sufficiency

of the evidence to support his convictions. Finding the evidence

sufficient, we affirm.

     Construed in the light most favorable to the jury’s verdicts, the

evidence showed that Garcia-Martinez and the victim, Antonio-

Lopez, were friends, but they were having a disagreement about

money. Garcia-Martinez said that Antonio-Lopez owed him money,

but Antonio-Lopez said he had already paid Garcia-Martinez. A

witness testified that Garcia-Martinez had threatened on multiple

occasions to kill Antonio-Lopez if Antonio-Lopez did not pay him

back.

     On January 6, 2018, Francisco Lopez drove Garcia-Martinez to

the home of their friend Mondragon, a mechanic, to inquire about

car repairs. Mondragon was aware that Antonio-Lopez would be




on July 17, 2020. The parties waived a hearing on the motion, which was
denied on February 25, 2021. Garcia-Martinez’s notice of appeal was filed on
March 17, 2021, and the case was docketed in this Court for the August 2021
term and submitted for decision on the briefs.
                                     2
coming to pick up a paycheck, and he cautioned Garcia-Martinez

that he did not want any trouble. Garcia-Martinez responded,

“[T]hat’s fine. You won’t have problems here.”

     All three men testified that when Antonio-Lopez and Roman-

Pintado arrived, Garcia-Martinez immediately began arguing with

Antonio-Lopez about the money, and Antonio-Lopez pushed him.

Mondragon separated them and told them to calm down, but they

began arguing again. Garcia-Martinez had a loaded pistol on his hip,

which he kept reaching for, and Antonio-Lopez told Garcia-Martinez

not to draw it. Garcia-Martinez threw a drink on Antonio-Lopez, and

Antonio-Lopez responded by pushing him. Then, Garcia-Martinez

drew the pistol, shot at Antonio-Lopez, and missed. At that point,

Mondragon intervened to try to stop the fight and get the gun from

Garcia-Martinez. Antonio-Lopez also tried to take the gun away.

They were unsuccessful, and during the struggle Garcia-Martinez

fired the pistol again, this time striking Antonio-Lopez, who fell to

the ground. Mondragon and Garcia-Martinez also fell, and Garcia-

Martinez shot at Antonio-Lopez from the ground, striking him

                                 3
again. Then, Garcia-Martinez got up, walked over to where Antonio-

Lopez was lying, stood over him, cursed at him, and shot him a final

time in the head. All three witnesses testified that Antonio-Lopez

did not have a gun or a knife, that no one on the scene was armed

but Garcia-Martinez, and that Antonio-Lopez was not the aggressor

in the conflict.

     After Garcia-Martinez shot Antonio-Lopez for the final time,

he walked over to Mondragon, pointed the pistol at him, and

threatened him. Garcia-Martinez then demanded that someone give

him car keys as he pointed the gun at Mondragon, Francisco Lopez,

and Roman-Pintado. Mondragon’s wife heard the shots and saw

Antonio-Lopez and Mondragon lying on the ground, while Garcia-

Martinez stood there with a black gun in his hand. She shouted that

she was calling the police, and told her mother to call the police.

Garcia-Martinez ran into the woods behind the house. When a

sheriff’s deputy responded to the scene, he observed Antonio-Lopez

lying on the ground in a pool of blood, not moving, with a bullet

wound in his forehead. Paramedics shortly thereafter pronounced

                                 4
Antonio-Lopez dead. Sheriff’s deputies and a criminal investigator

recovered three .45 ACP shell casings and one spent .45-caliber

round at the scene.

      Garcia-Martinez called a friend, Abraham Marques, and asked

Marques for a ride. Several motorists notified the police after they

saw Garcia-Martinez, with mud on his clothes, running across an

open field near the scene of the shooting and getting into Marques’

car. City of Covington police officers stopped the car several miles

from the crime scene, and Newton County sheriff’s deputies arrived

and took Marques and Garcia-Martinez into custody. A deputy

found a live .45 ACP round in Garcia-Martinez’s pocket and a loaded

and cocked .45 ACP pistol on the floor behind the front passenger

seat, next to a separate, loaded magazine.

      After Garcia-Martinez was arrested, he was read his Miranda

rights 2 through an interpreter because he did not speak English.

Garcia-Martinez then agreed to speak with an investigator, also



      2   See Miranda v. Arizona, 384 U.S. 436 (86 SCt 1602, 16 LE2d 694)
(1966).
                                     5
through an interpreter. He stated that he shot Antonio-Lopez, that

Antonio-Lopez never struck him, and that Antonio-Lopez was

unarmed. Garcia-Martinez said that he pulled out the gun because

he “just wanted to scare” Antonio-Lopez, that the gun “discharged

itself” when the men fell and the others landed on him, and that it

“shoots and works by itself.”

     At trial, a GBI firearms examiner confirmed that the fatal

bullets were fired from the pistol found in Marques’ car. The

examiner also testified that the pistol was in proper working order,

the safeties were functioning properly, and the pistol did not display

any defect that would cause a discharge without pulling the trigger.

The examiner further testified that the pistol was equipped with a

“grip safety,” which prevents the firearm from discharging unless it

is held firmly in the hand.

     The medical examiner testified that, of a total of five gunshot

wounds inflicted on Antonio-Lopez, either of two – the head wound

or a spinal-column wound – alone would have been fatal, but he

could not testify to the order in which they were inflicted. The

                                  6
medical examiner further testified that the head wound showed a

large amount of “stippling” – penetration of the skin by burned and

unburned gunpowder – indicating that the wound was inflicted at

relatively close range, between six inches and two feet.

     Garcia-Martinez testified at trial as follows. Antonio-Lopez

was the aggressor and approached Garcia-Martinez arguing about

money. Then, Antonio-Lopez cursed him, pushed him, grabbed him

by the neck, and told him, “I am going to beat the hell out of you

right now.” Garcia-Martinez tried to disengage, but Antonio-Lopez

again grabbed him, threatened him, and tried to grab his gun, so

Garcia-Martinez pulled the pistol out to try to scare Antonio-Lopez.

Antonio-Lopez and Mondragon then attacked Garcia-Martinez, the

gun accidentally discharged, they all fell to the ground, and the gun

discharged again. Next, Mondragon tried to grab the pistol, and “it

discharge[d] because he was trying to take it.” Garcia-Martinez tried

to get a set of car keys from the other men because he was afraid

and wanted to leave. He also testified that he approached a police

officer to try to tell the officer what had happened, but the officer

                                  7
said he was busy and would come back later. 3 Garcia-Martinez

added that he was not angry with Antonio-Lopez about the money.

Garcia-Martinez also acknowledged that his original statement to

police was inconsistent with the physical evidence presented at trial.

     Garcia-Martinez argues only that the State failed to present

sufficient evidence as a matter of constitutional due process to

support his convictions. He contends that the testimony of the three

eyewitnesses – Mondragon, Lopez, and Roman-Pintado – was

contradictory on so many points “that their credibility is severely

limited,” noting inconsistencies with regard to the argument leading

up to the shooting, the location of the participants, the timing of the

shots, and the length of time involved. He argues that Antonio-Lopez

instigated the trouble by attacking him, that the other three men on

the scene were Antonio-Lopez’s friends, and that he was in fear for

his life. He further argues that there was no evidence of malice


     3  A Newton County sheriff’s deputy testified that as he was waiting on
the main road for backup to respond to the report of a shooting, a man he
identified as Garcia-Martinez came out of the woods and approached his patrol
car. The deputy did not have any information regarding the shooter and did
not speak Spanish, so he “waved him off.”
                                     8
because the gun fired accidentally. Finally, he asserts that his

attempt to contact a police officer after the shooting was “not the

action of a guilty man.”

     While Garcia-Martinez disputes the evidence and the

credibility of the witnesses, “[i]ssues of witness credibility and

justification are for the jury to decide, and the jury is free to reject a

defendant’s claim that he acted in self-defense.” (Citations and

punctuation omitted.) Butler v. State, 309 Ga. 755, 758 (1) (848 SE2d

97) (2020). Likewise, the jury was free to reject Garcia-Martinez’s

claim of accident. See Middleton v. State, 310 Ga. 365, 369 (1) (850

SE2d 126) (2020). Garcia-Martinez argues that the State failed to

prove malice. However, the jury could find malice based upon

Garcia-Martinez’s threats to kill Antonio-Lopez, his instigation and

escalation of the quarrel, and his firing multiple shots at Antonio-

Lopez, culminating in his standing over the helpless man as he lay

dying on the ground, cursing him, and shooting him at close range

in the forehead. See Moran v. State, 302 Ga. 162, 164 (1) (b) (805

SE2d 856) (2017) (“evidence that the defendant acted where no

                                    9
considerable provocation appears and where all the circumstances

of the killing show an abandoned and malignant heart” sufficient to

establish malice (citations and punctuation omitted.)). And

“[a]lthough the eyewitness accounts of the shooting did vary to some

extent, it was for the jury to determine the credibility of the

witnesses and to resolve any conflicts or inconsistencies in the

evidence.” (Citations and punctuation omitted.) Bighams v. State,

296 Ga. 267, 268-269 (1) (b) (765 SE2d 917) (2014). The evidence as

recited above was constitutionally sufficient to support the

convictions. See Jackson v. Virginia, 443 U. S. 307, 319 (III) (B) (99

SCt 2781, 61 LE2d 560) (1979).

     Judgment affirmed. All the Justices concur.




                                 10